Citation Nr: 0616576	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for left hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied a compensable evaluation for 
left hydrocele.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's back condition is related to his service-connected 
right knee disability.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for left 
hydrocele has not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.383, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.115b, Diagnostic Code 7527 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2002 and a 
rating decision in January 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the March 2004 statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA also scheduled an 
examination at the veteran's request, but the veteran failed 
to attend.  The Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has evaluated the veteran's left hydrocele, by 
analogy, under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  
Under this diagnostic code, injuries to the prostate gland, 
infections, hypertrophy, and post-operative residuals are 
rated on the basis of voiding dysfunction or urinary tract 
infection, whichever is predominant.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for left 
hydrocele under any of the applicable criteria.

The VA medical records from September 2002 to February 2004 
are void of any complaints, symptoms, findings or diagnoses 
attributed to left hydrocele.  Specifically, the VA medical 
records are void of any diagnosis of voiding dysfunction or 
urinary tract infection.

The only private treatment record associated with the claims 
file and dated during the appeal period, is a March 2005 
medical opinion which shows that the veteran has been treated 
for erectile dysfunction and chronic left testis pain.

The competent medical evidence is negative for any evidence 
of voiding dysfunction or urinary tract infection.  The 
veteran did not provide any evidence that his condition 
resulted in voiding dysfunction or urinary tract infection.  
In addition, the veteran failed to appear for a VA 
examination in relation to his claim.

The Board is aware of the veteran's own assertions as to the 
severity of his groin pain.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether increased groin pain 
satisfies diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertion does not 
constitute competent medical evidence in support of a 
compensable evaluation for left hydrocele.

The Board finds that the competent medical evidence does not 
demonstrate that the veteran's left hydrocele meets the 
criteria for a compensable evaluation.

In addition, the veteran failed to report for a VA 
examination scheduled in conjunction with his claim for 
increase.  Where a veteran fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
is to be denied.  38 C.F.R. § 3.655(b).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a compensable 
evaluation for left hydrocele is denied.


ORDER

A compensable evaluation for left hydrocele is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


